Citation Nr: 0505741	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1985 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In January 2005, the veteran testified at a Board hearing via 
videoconference before the undersigned Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the January 2005 videoconference Board hearing, the 
veteran testified that his hearing loss had worsened since 
his last VA examination.  Specifically, he said that he has 
had to have his hearing aids adjusted to a louder frequency.  
The record shows that the veteran was last evaluated by VA 
for his hearing loss in October 2003.  Although a new 
examination is not required simply because of the time that 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  In view of this 
and the fact that the case must be returned for an 
examination of the veteran's bilateral knee disability claim, 
the Board believes it appropriate to afford the veteran 
another audiology examination.

With respect to the veteran's bilateral knee disability 
claim, VA examination findings in February 2002 reveal 
"chronic arthralgias and limited range of motion of the 
bilateral knees."  It is unclear from this assessment 
whether the veteran has a current bilateral knee disability.  
Also, the veteran contends that the VA examiner agreed with 
him that his condition may be due to his military duties as a 
helicopter mechanic that involved prolonged kneeling and 
exposure to cold weather.  Despite the veteran's contention 
in this regard, the February 2002 VA examination report is 
devoid of an opinion regarding a possible link between any 
currently diagnosed knee disability and the veteran's active 
duty service.  Furthermore, the VA examiner did not have the 
veteran's claims file available for review in conjunction 
with his examination.  Accordingly, the veteran must be 
afforded a new orthopedic examination so that clarification 
can be obtained regarding a current bilateral knee disability 
and whether any such disability is related to service.  See 
38 U.S.C.A. § 5103A(d) (West 2002).

Based on the foregoing, this case is hereby REMANDED to the 
RO for the following actions:   

1.  The veteran should be scheduled for a 
VA audiology examination in order to 
assess the current severity of his 
bilateral hearing loss.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  The 
examiner should be reminded to use the 
Maryland CNC word list in determining the 
veteran's speech discrimination ability.

2.  The veteran should be scheduled for 
an orthopedic VA examination to ascertain 
the nature and etiology of his claimed 
bilateral knee disability.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with the 
examination.  All appropriate tests and 
studies should be conducted.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e. a 50 percent or 
higher degree of probability) that any 
bilateral knee disability(ies) is(are) 
related to the veteran's active duty 
service. 

3.  After completion of the above and any 
additional development deemed necessary 
by the RO, the RO should review the 
claims file and determine if the 
veteran's claims can be granted.  If 
either claim remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




